DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 05/17/2020.                      .
2.	Claims 1, 4, 7, 12, 14, 37, 41, 43, 46 – 47, 50 – 51 and 53 have been amended. No new matter has been introduced.	
3.	Claims 57 – 63 are newly added claims.
4.	Claims 2 – 3, 5 – 6, 8 – 11, 13, 15 – 36, 38 – 40, 42, 44 – 45, 48 – 49, 52 and 54 – 56 have been cancelled.
5.	Claims 1, 4, 7, 12, 14, 37, 41, 43, 46 – 47, 50 – 51, 53 and 57 - 63 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Chinese Patent Application No. 201711148979.7, filed on November 17, 2017.
Domestic benefit has been claim with regards to International Patent Application No. PCT/CN2018/1 16115, filed on November 19, 2018.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 11/13/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 05/17/2020 and 12/11/2020 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/17/2020 are acceptable for examination purposes.
Objection to the Specification
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
 	The new abstract submitted 05/17/2020 repeats the title of the invention. Appropriate correction is required.


Claim Objection(s)

1.	Claims 50 – 51, 53 and  57 – 63 are objected to. 
A.   	 Claims 50 and 59 fails to recite structure in the body of the claim. In particular, claims 50 and 59  recites in the preamble:  “A first communication device, comprising a processor configured to: ..”, and “A second communication device, comprising a processor configured to:…” respectively,  thus claims 50 and 59 appears to be directed to the statutory class of a machine [It should be noted that the preamble of a claim is not given patentable weight unless element(s) in the body of the claim refer back to the preamble]. The body of the claim (50 and 59) recites steps/actions without any structure (the beginning of each step of claim  50 and 59  are verbs which appears to be directed to a method), which create confusion as to whether the claim is directed to a method or a machine. This can be overcome by adding structural limitations to the body of the claim in addition to the functional limitations.
51, 53 and 57 – 63 are objected  for the same reason presented above since no additional structural components are present to overcome the objection presented in “A” above.

Allowable Subject Matter
1.	Claims 1, 4, 7, 12, 14, 37, 41, 43, 46 – 47, 50 – 51, 53 and 57 – 63 are allowed (providing all objection/rejection are accounted for as set forth in this office action).
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record in view  the claim amendments. After a  further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.
A. 	The best prior art of record, ZTE, Sanechips (R1-1717424, “Discussion on beam management”,  Prague, Czechia, 9th–13th, October 2017),  discloses:
“…determining, by a first communication node,  a radio resource control (RRC) signaling that carries set information that describes a first set of transmission configuration indication (TCI) states, wherein each TCI state in the first set of TCI states comprises one or more index elements that identify one or more reference signals; [[and]] sending, by the first communication node, theactivated wherein the second set of TCI states include at least one TCI state that is activated from the first set of TCI states;…” [see figure 2, Stages 1,2 and 3 on the 8th page].
However ZTE fails to discloses: 
“… wherein the second set of TCI states are activated based on a bitmap associated with the first set of TCI states wherein each TCI state from the first set of TCI states corresponds to a respective bit in the bitmap, wherein a specific value in a bit position indicates whether a TCI state associated with the bit position is activated, and sending, by the first communication node, the MAC-CE signaling to the second communication node.”

B.	Samsung  (R1- 1717605, “On beam management, Measurement and Reporting”,  Prague, Czechia, 9th–13th, October 2017) discloses:
“…determining, by a first communication node,  a radio resource control (RRC) signaling that carries set information that describes a first set of transmission configuration indication (TCI) states, wherein each TCI state in the first set of TCI states comprises one or more index elements that identify one or more reference signals; [[and]] sending, by the first communication node, theactivated from the first set of TCI states;…” [see first paragraph under section 2 on the first page. Proposal one on the second page and section 2.3.1 on the third page].
However Samsung fails to discloses: 
“… wherein the second set of TCI states are activated based on a bitmap associated with the first set of TCI states wherein each TCI state from the first set of TCI states corresponds to a respective bit in the bitmap, wherein a specific value in a bit position indicates whether a TCI state associated with the bit position is activated, and sending, by the first communication node, the MAC-CE signaling to the second communication node.”

3.	Cheng et al. (US 2018/0227035 A1) discloses: 
 		“…each TCI stateHowever Cheng fails to disclose the specificity:
“… wherein the second set of TCI states are activated based on a bitmap associated with the first set of TCI states wherein each TCI state from the first set of TCI states corresponds to a respective bit in the bitmap, wherein a specific value in a bit position indicates whether a TCI state associated with the bit position is activated, and sending, by the first communication node, the MAC-CE signaling to the second communication node.”


 		“… wherein the second set of TCI states are activated based on a bitmap associated with the first set of TCI states wherein each TCI state from the first set of TCI states corresponds to a respective bit in the bitmap, wherein a specific value in a bit position indicates whether a TCI state associated with the bit position is activated, and sending, by the first communication node, the MAC-CE signaling to the second communication node.”

 	In conclusion, the prior arts of record do not teach or suggest individually or in combination the limitation of amended independent claim 1 and similarly recited in independent claims 37, 50 and 59. Claims 4, 7, 12, 14, 41, 43, 46 – 47, 51, 53, 57 - 58 and 60 – 63 are allowed by virtue of their dependency on the allowed independent claims. 
 	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner




/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463